REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an animal feeder, comprising: a hopper comprising an upper portion with an open top and lower portion with an open bottom; a feed pan; a support structure between the hopper and the feed pan comprising a plurality of spaced-apart elongated ribs extending upwardly from the upper rim of the feed pan to the hopper; a hopper funnel disposed within the lower portion of the hopper including a funnel opening with a diameter, D1; a bump cone having an outer surface including a diameter, D2; the bump cone is suspended in the hopper so as to create a continuous circumferential gap G between D1 and D2; a device enabling the bump cone to swing a pendulum motion; and the bump cone is accessible between the open bottom of the hopper and an upper rim of the feed pan, such that when an animal nudges the lower edge of the bump cone from any direction between elongated ribs, the gap G widens, allowing feed to fall from the hopper and into the feed pan as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647